internal_revenue_service number release date index number --------------- ---------------------------------------- ---------------------------------------- -------------------------- -------------- ---------------------------------------- ------------------------------ department of the treasury washington dc person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-137254-12 date date legend taxpayer state x date dear -------------- --------------------------------------------------- -------------- ------------------------------------------ this responds to a letter dated date submitted on behalf of taxpayer requesting a private_letter_ruling that certain mortgage loans and mezzanine loans held by taxpayer will not be treated as securities for purposes of the percent taxable_reit_subsidiary trs value test set forth in sec_856 of the internal_revenue_code facts taxpayer is a state x corporation that has elected to be treated as a real_estate_investment_trust reit for federal tax purposes beginning with the taxable_year ended date for federal tax purposes taxpayer uses an accrual_method of accounting and files its federal tax returns on a calendar_year basis taxpayer is a publicly traded commercial real_estate finance and investment_company taxpayer’s primary business activities are real_estate lending net leasing and real_estate investing taxpayer holds certain of its assets through wholly plr-137254-12 owned corporations treated as qualified reit subsidiaries qrss wholly owned limited_liability companies llcs that are treated as disregarded entities for federal_income_tax purposes dre subsidiaries and interests in partnerships and llcs that are treated as partnerships for federal_income_tax purposes partnership subsidiaries taxpayer owns percent of the outstanding equity either directly or indirectly through qrs and dre subsidiaries of several subsidiaries that taxpayer treats as trss within the meaning of sec_856 taxpayer also owns less than percent of the indirect interests in certain other trss that it holds through partnership subsidiaries taxpayer’s trss finance their asset acquisitions and operations in part through mortgage loans mortgage loans from taxpayer that are secured_by the real_property owned by the trss and in part through mezzanine loans mezzanine loans from taxpayer that are secured_by the equity of a partnership or an llc treated either as a partnership or as a disregarded_entity a number of such loans are held indirectly by taxpayer through qrs and dre subsidiaries law and analysis sec_856 provides that at the close of each quarter of the taxable_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides in relevant part that at the close of each quarter of a taxable_year i not more than percent of the value of a reit's total assets may be represented by securities other than those includible under sec_856 ii not more than percent of the value of the reit’s total assets may be represented by securities of trss the value test iii not more than percent of the value of the reit's total assets may be represented by securities of any one issuer except with respect to a trs and securities includible under sec_856 and iv a reit may not hold securities possessing more than percent of the total voting power or value of the outstanding securities of a single issuer except with respect to a trs and securities includible under sec_856 sec_856 defines the term real_estate_assets to mean in part real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_1_856-3 of the income_tax regulations provides that the term securities does not include real_estate_assets as defined in sec_856 and sec_1_856-3 revproc_2003_65 2003_2_cb_336 sets forth a safe_harbor under which a mezzanine loan made by a reit that is secured either by a partnership_interest plr-137254-12 in a partnership or by the sole membership interest in a disregarded_entity will be treated as a real_estate asset for purposes of sec_856 and sec_856 furthermore revproc_2003_65 provides that the interest on the loan will be treated as interest on an obligation secured_by a mortgage on real_property or on an interest_in_real_property for purposes of sec_856 taxpayer has represented that all of the mezzanine loans satisfy the safe_harbor requirements set forth in revproc_2003_65 and thus qualify to be treated as real_estate_assets for purposes of sec_856 and sec_856 under sec_856 a reit is permitted to hold the securities of one or more trss as long as such securities do not exceed percent of the value of the reit's total assets the specific issues presented in this ruling_request are whether for purposes of the value test under sec_856 the term securities includes a loan to a trs that qualifies as a real_estate asset under sec_856 and whether the term securities includes a mezzanine loan that qualifies for the safe_harbor set forth in revproc_2003_65 the value test under sec_856 insures that only a limited portion of reit assets can be invested in assets other than real_estate or other assets included in sec_856 as a result the term securities in this context does not include real_estate_assets as defined in sec_856 and sec_1_856-3 sec_856 provides the rule that loans secured_by real_property are real_estate_assets revproc_2003_65 provides the rule that mezzanine loans that qualify for the safe_harbor set forth in revproc_2003_65 are also treated as real_estate_assets these rules however are only applicable to loans that are held directly or indirectly by a reit in the present case taxpayer has represented that all of the mortgage loans are held directly or indirectly by taxpayer furthermore taxpayer has represented that all of the mezzanine loans are held directly or indirectly by taxpayer conclusion accordingly based on the information submitted and representations made we conclude that mortgage loans from taxpayer to its trss that are secured_by real_property and qualify as real_estate_assets within the meaning of sec_856 will not be treated as securities for purposes of the value test under sec_856 furthermore we conclude that the mezzanine loans that qualify for the safe_harbor set forth in revproc_2003_65 will not be treated as securities for purposes of the value test under sec_856 plr-137254-12 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed as to whether taxpayer’s mezzanine loans meet the requirements of revproc_2003_65 and therefore qualify as real_estate_assets under sec_856 and sec_856 in addition no opinion is expressed as to whether taxpayer’s mortgage loans qualify as real_estate_assets under sec_856 and sec_856 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely k scott brown branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
